EXHIBIT 10.2
THIRD AMENDMENT
TO THE
A. H. BELO SAVINGS PLAN
     A. H. Belo Corporation, a Delaware corporation, pursuant to authorization
by the Compensation Committee of the Board of Directors, adopts the following
amendments to the A. H. Belo Savings Plan (the “Plan”).
     1. Appendix A of the Plan (“Participating Employers”) is amended by adding
the following entity thereto:
Belo Technology Assets, Inc.
     Executed at Dallas, Texas, this 31st day of March, 2009.

            A. H. BELO CORPORATION
      By   /s/ Sheila Hartley         Sheila Hartley        Vice President/Human
Resources     

